COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


GILBERT CARZOLI,                                §
                                                                  No. 08-15-00204-CR
                    Appellant                   §
                                                                    Appeal from the
v.                                              §
                                                              Criminal District Court No. 1
THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                    Appellee.                   §
                                                                  (TC# 20150D00251)
                                                §


                                MEMORANDUM OPINION

       Gilbert Carzoli has filed a motion to dismiss his appeal.      Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


                                            STEVEN L. HUGHES, Justice
August 7, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)